office_of_chief_counsel internal_revenue_service memorandum number release date cc pa -------------- postn-147115-09 uilc date date to ------------------------- associate area_counsel ------------ small_business self-employed from -------------------- chief branch procedure administration subject ------------------------ this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue sec_1 whether the service can make a refund check payable directly to taxpayer’s counsel instead of to the taxpayer whether there is protocol for identifying the payee on the refund check when the subject tax_year involves a jointly filed return and the husband and wife are now divorced whether there is protocol for identifying the payee on the refund check when the subject tax_year involves a jointly filed return and one of the spouses is now deceased whether there is protocol for identifying the payee on the refund check when the subject tax_year involves a jointly filed return and both spouses are now deceased whether there is protocol for identifying the payee on the refund check when the subject tax_year involves an individually filed return and the taxpayer is now deceased postn-147115-09 conclusion sec_1 the service may not make a refund check payable directly to taxpayer’s counsel the service should make the refund payable to the spouses whose names instead of to the taxpayer appear on the return the service should make the refund payable to the spouses whose names appear on the return since the surviving_spouse and or the duly appointed executor or administrator may negotiate the refund check the service should make the refund payable to the spouses whose names appear on the return since the duly appointed executor or administrator may negotiate a decedent’s check where there is not a duly appointed executor or administrator the service should obtain a form_1310 from the taxpayer’s counsel of record the service should make the refund payable to the taxpayer who filed the return since the duly appointed executor or administrator may negotiate the decedent’s check where there is not a duly appointed executor or administrator the service should obtain a form_1310 from the taxpayer’s counsel of record facts pursuant to the ------------ litigation the service will be required to recompute tax_liabilities for over ---------------------------------------------------------------- this recomputation will result in reduced tax_liabilities for these taxpayers to the extent the taxpayers paid the tax_liabilities previously determined and filed protective refund claims the recomputations will generate significant refunds including interest law and analysis sec_6402 provides in part that in the case of any overpayment the secretary may credit the amount of such overpayment against any_tax liability of the person who made the overpayment and shall refund the balance to such person this section authorizes the service to credit or refund any overpayment_of_tax only to the person who made the overpayment the regulations under sec_6402 provide in part that checks in payment of claims allowed will be drawn in the names of the persons entitled to the money sec_301_6402-2 the regulations implement the clear statutory rule that a tax_refund should be issued to the person or persons who overpaid the tax spouses filing a joint_return under sec_6013 have separate interests in any overpayment the interest attributable to each depending on the amount he or she contributed to the overpaid tax 397_fsupp_342 e d pa gens v united_states ct_cl the service has set out in a series of revenue rulings the separate tax formula for making this apportionment see postn-147115-09 revrul_80_7 1980_1_cb_296 revrul_85_70 1985_1_cb_361 and revrul_87_52 1987_1_cb_347 under the separate tax formula a spouse’s separate interest in an overpayment is determined by subtracting that spouse’s contribution toward the payment of the joint tax_liability although spouses filing a joint_return have separate interests in any overpayment the service does not determine the separate interests of the spouses in an overpayment before crediting or refunding the overpayment due to the volume of joint returns received by the service and the complexity in determining a spouse’s separate interest in the overpayment see irm as a practical matter the service cannot determine the separate interests of the spouses based solely on the information provided on the return thus when the service refunds an overpayment shown on a joint_return it typically issues the refund in the names of both spouses leaving them to divide the proceeds by requiring the joint payees to endorse the refund check both parties are put on notice that a refund check was issued however a refund check may be issued in only one name if requested by a spouse filing an injured_spouse claim or the taxpayer submits a copy of the divorce decree allocating the refund see id therefore the service should issue refunds in the names of both spouses there is no different treatment for a refund when one or both spouses are deceased compared to a refund issued to a deceased single_taxpayer irm directs that refund checks are typically issued without taking the death of a taxpayer into account because a duly appointed executor or administrator has the power to endorse a check issued to a decedent and then ensure the proper distribution of the refund to the person or persons entitled to it normally the executor may endorse the check via his or her legal capacity and present it to a bank with a copy of the court certification of appointment if the return was filed as married_filing_jointly if only one of the spouses is deceased the surviving_spouse must also endorse the check as co-payee id if the surviving_spouse is unable to negotiate the refund check payable to both spouses because the bank refuses to accept the joint refund check where the other spouse is deceased the surviving_spouse can mark void on the back of the check and return it with a written request for reissuance of the refund check irm the reissuance of the check in the surviving spouse’s name does not mean that the service is determining the ownership_interest of the deceased spouse and the surviving_spouse in the refund the surviving_spouse is instead treated as acting as a fiduciary to the person or persons entitled to the decedent’s share of the refund irm states that when a refund is to be issued to someone other than the now deceased taxpayer in whose name the tax was paid documentary_evidence must be provided to permit refunds to be made irm provides procedures to follow when a refund is to be issued to someone other than the taxpayer in whose name the tax was paid where the service is aware that the deceased single_taxpayer or the deceased married_filing_jointly taxpayers estates do not have a duly appointed executor or administrator the service should obtain a form_1310 statement of person claiming postn-147115-09 refund due a deceased taxpayer from counsel of record for the taxpayer s rather than issue a check that is not negotiable this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
